IN THE SUPREME COURT OF THE STATE OF NEVADA


                 MICHELLE ORDWAY, PERSONAL                               No. 83343
                 REPRESENTATIVE OF THE ESTATE
                 OF DELORIS ANN BATSON; AND THE
                 ESTATE OF DELORIS ANN BATSON,
                                   Appellants,                              FILE
                                     VS .

                 KIMBERLY STILES, INDIVIDUALLY,                             MAR 2 2 2022
                 AS NATURAL PARENT AND LEGAL                                ELIZABETH A. BROWN
                                                                         CLERK OF SUPREME COURT
                 GUARDIAN OF SARAH STILES, A                            By (11z-4-4-AA-e
                 MINOR,                                                      DEPUTY


                                    Res • ondent.

                                        ORDER DISMISSING APPEAL

                             Pursuant to the stipulation of the parties, and cause appearing,
                 this appeal is dismissed. The parties shall bear their own costs and attorney
                 fees. NRAP 42(b).
                             It is so ORDERED.


                                                            CLERK OF THE SUPREME COURT
                                                            ELIZABE A. BR7;i N

                                                            BY:


                 cc:   Hon. Nadia Krall, District Judge
                       Persi J. Mishel, Settlement Judge
                       Messner Reeves LLP
                       Richard Harris Law Firm
                       Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER


                                                                                        - 0 8173